NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-50198

                Plaintiff-Appellee,             D.C. No. 3:16-cr-02633-LAB-1

 v.
                                                MEMORANDUM*
TOMAS PERAZA, Jr.,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Larry A. Burns, District Judge, Presiding

                            Submitted March 16, 2021**

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.

      Tomas Peraza, Jr., appeals from the district court’s judgment and challenges

the 12-month sentence imposed upon revocation of supervised release. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Peraza contends that the district court procedurally erred by failing to



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
consider the statutory sentencing factors and his arguments regarding his mental

health, and by failing to explain the sentence adequately. We review for plain

error, see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir.

2010), and conclude that there is none. The record reflects that the district court

considered the 18 U.S.C. § 3583(e) sentencing factors and Peraza’s arguments for

a lower sentence, and thoroughly explained its determination that the within-

Guidelines sentence was warranted in light of Peraza’s significant breach of the

court’s trust. See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en

banc); see also United States v. Simtob, 485 F.3d 1058, 1062 (9th Cir. 2007)

(primary purpose of revocation sentence is to sanction the defendant’s breach of

the court’s trust). Moreover, contrary to Peraza’s contention, the sentence is

substantively reasonable in light of the § 3583(e) factors and the totality of the

circumstances, including Peraza’s criminal history. See Gall v. United States, 552

U.S. 38, 51 (2007).

      AFFIRMED.




                                           2                                     20-50198